    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 1 of 23



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

UNITED STATES OF AMERICA                    )   CASE NO: 2:18-CR-22
                                            )
                                            )
                   v.                       )
                                            )
                                            )
STEPHEN KELLY, et al.                       )

              GOVERNMENT’S SENTENCING MEMORANDUM

      The United States of America, by and through Bobby L. Christine, United

States Attorney for the Southern District of Georgia, and undersigned counsel,

Assistant United States Attorneys for said District, hereby submits its Sentencing

Memorandum in the above-styled case.

                                 I.    STATEMENT OF ISSUE

   Whether, under 18 U.S.C. § 3553(a), Defendants should be sentenced to a term

of imprisonment within the advisory guideline range as determined by the United

States Sentencing Commission Manual.

                           II.        STATEMENT OF THE CASE

                a. Factual Background

                        i. Kings Bay

      Naval Submarine Base Kings Bay (“Kings Bay”), located on almost 17,000

acres of land in Kingsland, Georgia, is surrounded by 26 miles of perimeter fencing.

(Doc. 411 at 1-2). Posted on the perimeter fencing are signs warning against

unauthorized entry as Kings Bay is the only strategic weapons facility on the

eastern seaboard. (Doc. 411 at 2). “Kings Bay is also home port to eight Ohio-class
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 2 of 23



submarines (including six feet ballistic missile submarines and two guided missile

submarines).” (Doc. 411 at 2-3). “The ballistic missile submarine force ‘provides the

United States with its most survivable nuclear strike capability’ and is vital to

‘deterring [any] surprise nuclear attack.’” (Doc. 411 at 3) (quoting (Doc. 227-1 at 3)).

      Due to the nature of these assets at Kings Bay, only persons with proper

credentials are permitted to enter the base. (Doc. 411 at 3). Every person coming

on or off Kings Bay must enter and exit through three marked gates—the Franklin

Gate, the Stimson Gate, and the Madison Gate. (Doc. 411 at 3). These areas, which

are not open to the public, are guarded by the armed Naval Security Force. (Doc.

411 at 3). The Naval Security Force considers all unauthorized intrusion “as an

indication of hostile intent” against which deadly force is authorized. (Doc. 411 at

3). “More sensitive areas . . . are protected by additional barriers and security

protocols.” (Doc. 411 at 4). “One of these is referred to as the ‘Limited Area.’” (Doc.

411 at 4). “Written warnings posted on the fencing surrounding the Limited Area

advise that deadly force may be used against unauthorized intruders, and a

broadcast system plays a recurring announcement . . . every eight to nine minutes:”

“‘Warning. This is a restricted area. Use of deadly force is authorized.’” (Doc. 411

at 4); (Doc. 504 at 14) (quoting (Doc. 316 at 225)).

                       ii. Offense

      Defendants Stephen Michael Kelly, Mark Peter Colville, Clare Therese

Grady, Martha Hennessy, Elizabeth McAlister, Patrick O’Neill, and Carmen Trotta




                                            2
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 3 of 23



(“Defendants”)1 are members of the PlowShares Movement, a Roman Catholic

protest and activist group opposed to nuclear weapons. (Doc. 411 at 2). After two

years of planning, late on April 4, 2018 into the early morning hours of April 5,

2018, Defendants, “equipped with bolt cutters, spray-paint, [bottles of blood,

banners with messages against nuclear weapons,] and a hammer made of melted-

down guns,” entered Kings Bay to protest the Government’s possession of nuclear

weapons. 2 (Doc. 411 at 1). They cut a padlock and opened a gate. (Doc. 411 at 1).

Once inside, they split into three groups. (Doc. 411 at 4). O’Neill and Colville went

to the static missile display area of the base inside the main perimeter “and left

painted messages, poured blood, took down the letters on a sign, and hit concrete

statues of missiles with a hammer.” (Doc. 411 at 1, 4). Grady and Hennessy

“walked to the [Strategic Weapons Facility, Atlantic (“SWFLANT”)] engineering

services building” where they “spray-painted messages on the sidewalk” and

“poured blood on the ground outside of the building before joining” O’Neill and

Colville at the static missile display. (Doc. 411 at 4). The remaining three,

McAlister, Trotta, and Kelly, “cut through a fence and concertina wire,” entered the

Limited Area, “unfurled their banners and prayed.” (Doc. 411 at 5).




1 The Government collectively refers to the defendants as “Defendants” and
individually refers to them by their last names.

2“[T]he presence of nuclear weapons onboard [Kings Bay] or any of the Trident
submarines that are homeported there,” can “neither be confirm[ed] publicly nor
den[ied].” (Doc. 411 at 6 n.5).
                                        3
      Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 4 of 23



         Defendants were quickly located and arrested by base personnel. (Doc. 411

at 2). No one was physically harmed though Defendants caused over $30,000 worth

of damages to the United States Navy. See (Doc. 504 at 17); See, e.g., Kelly PSR at

6.3

                   b. Proceedings

         On May 2, 2018, a Southern District of Georgia grand jury returned a four-

count indictment against Defendants. (Doc. 1). The Government charged

Defendants with: (1) conspiracy under 18 U.S.C. § 371; (2) destruction of property

on a naval installation under 18 U.S.C. § 1363; (3) depredation of government

property under 18 U.S.C. § 1361; and (4) trespass under 18 U.S.C. § 1382. (Doc.1).

On July 2, 2018, Defendants moved to dismiss the indictment on the following

grounds: (1) unlawful prosecution under the Religious Freedom Restoration Act of

1993; (2) selective and vindictive prosecution; (3) duplicitous and multiplicitous

counts; and (4) failure to state an offense under international and domestic law.4

(Doc. 504 at 3; Docs 87, 102, 118, 122, 141, 158, 171). On November 7 and 19, 2018,

Magistrate Judge Cheesbro held evidentiary hearings on the matter. (Doc. 411 at

9). In an order filed April 26, 2019, Magistrate Judge Cheesbro recommended that

this Court deny Defendants’ motions. (Doc. 411 at 1). On May 28, 2019,




3Abbreviations: PSR refers to Defendants’ presentence investigation reports
generated by the probation office; PSR Add. refers to the Addendum to the
presentence investigation reports; and Sent. Rec. refers to Defendants’ sentencing
recommendation sheets made by the probation office.
4   Trotta filed his motion to dismiss on July 3, 2018. (Doc. 171).
                                             4
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 5 of 23



Defendants filed objections to Magistrate Judge Cheesbro’s Report and

Recommendation. (Docs 429, 431-433, 437, 498-499, 502). On August 7, 2019, this

Court held oral argument on the matter. (Doc. 504 at 1). In an order filed August

26, 2019, this Court overruled Defendants’ objections, adopted Magistrate Judge

Cheesbro’s Report and Recommendation in part, and denied Defendants’ Motions to

Dismiss. (Doc. 504 at 1-2).

      Defendants’ jury trial began on October 21, 2019. (Docs. 696, 704-710). On

October 24, 2019, the jury found Defendants guilty on all counts of the indictment.

(Docs. 704-710). Defendants are now before the Court for sentencing.

                                   III.   ARGUMENT

             DEFENDANTS SHOULD BE SENTENCED TO A TERM OF
             IMPRISONMENT WITHIN THE ADVISORY GUIDELINE
             RANGE.

      The Government has compelling interests in ensuring “the safety of those on

Kings Bay [ ], the security of the assets housed there, and the smooth operation of

the base.” (Doc. 504 at 15). On April 4, 2018, Defendants’ unauthorized entry on

Kings Bay preempted those interests. The seriousness of Defendants’ conduct, as

well as the need to deter further similar crimes by Defendants and others, warrant

a sentence of imprisonment within the advisory guideline range. Only prison time

would promote just punishment for the crimes and respect for the law.

                a. Governing Law

      “When deciding upon a sentence, [this Court] must evaluate all of the”




                                          5
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 6 of 23



factors in 18 U.S.C. § 3553(a). United States v. Cubero, 754 F.3d 888, 892 (11th Cir.

2014). The factors include: “(1) the nature and circumstances of the offense and

history of the defendant;” “(2) the need to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense;” “(3) the

need for deterrence;” “(4) the need to protect the public from further crimes;” “(5) the

need to provide the defendant with needed educational or vocational training or

medical care;” “(6) the kinds of sentences available;” “(7) the Sentencing Guidelines

range;” “(8) pertinent policy statements of the Sentencing Commission;” “(9) the

need to avoid unwarranted sentencing disparities;” and “(10) the need to provide

restitution to victims.” Id. at n.2 (citing § 3553(a)). The factors most relevant to

Defendants are detailed below.

                 b. Kinds of Sentence and Sentencing Range5

                        i. By Statute

      By statute, Defendants are subject to a term of custody for not more than five

years on counts one and two; not more than ten years on count three; and not more

than six months on count four. Afterwards, they are subject to a term of supervised

release for one to three years on counts one through three and up to one year on

count four. But see United States v. Cruz, 129 F. Supp 2d 424 (D. P.R. July 26,

2000) (deciding that trespassing on federal naval property was not subject to

supervised release because it is a petty, misdemeanor offense). Defendants are also




5The Government relies on the sentencing recommendation sheets for Defendants
provided by the probation office.
                                       6
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 7 of 23



subject to a term of probation for one to five years on counts one through three and

up to five years on count four. They are subject to a fine of $250,000 for counts one

through three and a fine of $5,000 for count four. Lastly, they are subject to pay

restitution in the amount of $33,503.51, and special assessments of $100 for counts

one through three and $10 for count four.

                       ii. Advisory Guidelines

                              1. Kelly

      Under the advisory guidelines, Kelly has a total offense level of 14 and

a criminal history category of IV. He is subject to a term of imprisonment for

27 to 33 months followed by supervised release for one to three years on counts one

through three, is ineligible for probation, subject to a fine between $7,500 and

$75,000 with $33,503.51 owed in restitution to the United States Navy, and subject

to special assessments of $100 for counts one through three and $10 for count four.

                              2. Colville

      Colville has a total offense level of 14 and a criminal history category of III.

He is subject to a term of imprisonment for 21 to 27 months followed by supervised

release for one to three years on counts one through three, is ineligible for

probation, subject to a fine between $7,500 and $75,000 with $33,503.51 owed in

restitution to the United States Navy, and subject to special assessments of $100 for

counts one through three and $10 for count four.

                              3. Grady

      Grady has a total offense level of 14 and a criminal history category of III.


                                            7
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 8 of 23



Like Colville, she is subject to a term of imprisonment for 21 to 27 months followed

by supervised release for one to three years on counts one through three, is

ineligible for probation, subject to a fine between $7,500 and $75,000 with

$33,503.51 owed in restitution to the United States Navy, and subject to special

assessments of $100 for counts one through three and $10 for count 4.

                              4. Hennessy

      Hennessy has a total offense level of 14 and a criminal history category of II.

She is subject to a term of imprisonment for 18 to 24 months followed by supervised

release for one to three years on counts one through three, is ineligible for

probation, subject to a fine between $7,500 and $75,000 with $33,503.51 owed in

restitution to the United States Navy, and subject to special assessments of $100 for

counts one through three and $10 for count four.

                              5. McAlister

      McAlister has a total offense level of 14 and a criminal history category of I.

She is subject to a term of imprisonment for 15 to 21 months followed by supervised

release for one to three years on counts one through three, is ineligible for

probation, subject to a fine between $7,500 and $75,000 with $33,503.51 owed in

restitution to the United States Navy, and subject to special assessments of $100 for

counts one through three and $10 for count four.

                              6. O’Neill

      O’Neill has a total offense level of 14 and a criminal history category of II. He




                                           8
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 9 of 23



is subject to a term of imprisonment for 18 to 24 months followed by supervised

release for one to three years on counts one through three, is ineligible for

probation, subject to a fine between $7,500 and $75,000 with $33,503.51 owed in

restitution to the United States Navy, and subject to special assessments of $100 for

counts one through three and $10 for count four.

                              7. Trotta

      Trotta has a total offense level of 14 and a criminal history category of III.

He is subject to a term of imprisonment for 21 to 27 months followed by supervised

release for one to three years on counts one through three, is ineligible for

probation, subject to a fine between $7,500 and $75,000 with $33,503.51 owed in

restitution to the United States Navy, and subject to special assessments of $100 for

counts one through three and $10 for count four.

                c. Government’s Sentencing Recommendation

      Given the options above, the Government recommends that

Defendants be sentenced to a term of imprisonment within the advisory guidelines.6

Additionally, the Government asks that Defendants be ordered to jointly and

severally pay restitution in the amount of $33,503.51 to the United States Navy.

Although Defendants have asked the Government to consider recommending a

sentence of home confinement, they have so far not provided the Government with

any relevant facts or authority in support. Rather, they largely rely on their old age




6Because McAlister has already served a period of at least 17 months in pre-trial
detention, the Government asks that her prison sentence be “time served.”
                                        9
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 10 of 23



to excuse their criminal behavior. Any sentence less than imprisonment within the

guideline range would not reflect the seriousness of the offense or promote respect

for the law. Nor would such a sentence adequately deter criminal conduct or protect

the public from Defendants’ further crimes.

                       i. Under § 3553(a)(2)(A), Government’s sentencing
                          recommendation reflects seriousness of the offense
                          and promotes respect for the law.

       Defendants unlawfully entered Kings Bay, under the cover of darkness, and

caused at least $33,503.51 worth of damage to base property. This conduct, for

which Defendants have shown no remorse, was so serious that it warrants a term of

imprisonment. Instead of pursuing lawful avenues of protest, Defendants organized

and planned their crime over the course of two years, which was dangerous not only

to themselves but to Naval security forces and national security. “Protecting

government property, especially the supply of nuclear weapons, is essential to

public peace, order, and safety.” United States v. Allen, 760 F.2d 447, 452-453 (11th

Cir. 1985). “A more fundamental interest does not readily come to mind.” Id. at

452.

                             1. Organization and Planning

       As shown at trial, Defendants spent two years planning their crimes. They

traveled from their home states to Jacksonville, Florida where they met to discuss

specifics. They conspired to unlawfully enter Kings Bay in the dark. (Doc. 411 at

22). Defendants anticipated confrontation with base officials and believed that that




                                         10
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 11 of 23



the nighttime entry would have a practical advantage by making it easier to avoid

detection. (Doc. 313 at 92).

                               2. Danger

      Defendants’ conduct involved the conscious or reckless disregard for the risk

of death or serious bodily injury. As Captain Brian Lepine, the base commander of

Kings Bay, testified at the pre-trial hearings, unauthorized intruders “endanger the

safety of the base personnel, the security of the vital facilities and assets on the

base, and even [the intruders’] own safety.” (Docs. 411 at 9-10; 227-1 at 6). Captain

Lepine stressed the importance of security protocols to protect the docked

submarines on the base and the need to prevent unauthorized access to them since

the ballistic and guided missiles on board are vital assets to national security. (Doc.

411 at 11). He explained that “protecting a submarine [at port] requires elaborate

combination of personnel, technology, communication, and concepts of operation.”

(Doc. 227-1:3-4). Moreover, as referenced above, security forces are authorized to

use deadly force against intruders. They respond to unauthorized intruders “armed

with loaded weapons” and “are trained to use them.” (Doc. 316 at 226). As this

Court noted, “[s]uch a situation can lead to tragic consequences because ‘whenever

you have individuals placed in a stressful environment where they don’t necessarily

fully understand their adversary or what they’re up against, there is potential for

things to go wrong.’” (Doc. 504 at 14) (quoting (Doc. 316 at 226-227)) (emphasis

added). Thus, by entering Kings Bay and its most sensitive areas without

permission, Defendants put themselves and base personnel at risk. Consequently,


                                           11
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 12 of 23



the probation office correctly applied a two-level increase7 to Defendants’

recommended sentence calculation under § 2B1.1(16)(A) of the guidelines.8 See, e.g.,

Kelly PSR Add. at 4.

       Relying on United States v. Benton, 323 F. Supp. 2d 903 (E.D. Wis. 2004),

Defendants argue that the enhancement does not apply to them. In Benton, the

Government sought the enhancement against a defendant who sold two airplanes

after falsely certifying that the planes had received annual inspections. Id. at 904.

The district court concluded that the enhancement did not apply reasoning that the

Government failed to show that the defendant was aware of the risk of serious

bodily injury or death. Id. at 906-907. Unlike in Benton, here, the Government has

presented evidence showing Defendants’ awareness. As outlined above, Defendants

specifically chose to enter the base at night to avoid detection. (Doc. 313 at 92).

Defendants also heard the broadcast warning that lethal force could be used against

them though it did not deter their intrusion. (Doc. 313 at 117-118). Notably, Trotta

acknowledged that both their decision and approach to enter Kings Bay took

“extraordinary act[s] of will.” (Doc 313 at 117-118). He explained that after “quite a




7 However, “[i]f the resulting offense level is less than level 14,” it is “increase[d] to
level 14.” U.S.S.G. § 2B1.1(16)(A).

8 The plain language of § 2B1.1(16)(A) indicates that “the conscious or reckless risk
of death or serious bodily injury” applies equally to Defendants as well as others.
Compare U.S.S.G. § 3C1.2 (applying risk of death or serious bodily injury to
“another person.”) (emphasis added); United States v. Belfast, 611 F.3d 783, 813-814
(11th Cir. 2010) (holding that where the statute is unambiguous, the plain meaning
controls).
                                           12
    Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 13 of 23



bit of discernment,” he decided that if he died as a result of his actions, his death

“would be a worthy sacrifice.”9 (Doc 313 at 117-118).

      Importantly, this Court specifically found that “Defendants’ unauthorized

access could have easily led to deadly consequences and did in fact interrupt

operations at the base (which could have interrupted military operations elsewhere

that relied on the operations on the base).” (Doc. 504 at 17) (emphasis added).

This Court noted that “[e]ven when security personnel responding to unauthorized

intruders does not lead to lethal results . . . , such an incident ‘puts the entire

security contingent on [Kings Bay] on alert, which is disruptive to normal day-to-

day operations.’” Id. at 14 (quoting (Doc. 316 at 227-228)). Accordingly, the Court is

well within its discretion to determine that Defendants were aware that their

conduct posed a conscious or reckless disregard for the risk of death or serious

bodily injury. Enhancement and a term of imprisonment under the sentencing

guidelines is proper. See generally, United States v. Henderson, 893 F.3d 1338, 1352

(11th Cir. 2018) (applying enhancement where the defendant made false entries in

patients’ hospital records); United States v. Moran, 778 F.3d 942, 977-978 (11th Cir.

2015); United States v. Thorstead, 439 Fed. Appx. 580, 582-583 (9th Cir. 2011)

(applying enhancement where the coast guard responded to the defendant’s false

distress calls with rescue aircraft and personnel, which testimony described as




9Moreover, Defendants refer to their conduct as the performance of a religious
sacrament. (Doc. 411 at 16). A defense expert testified at the pre-trial hearings
that sacraments performed outside of the church setting usually involve death.
(Doc. 411 at 18 n.14).
                                        13
     Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 14 of 23



“inherently dangerous.”). Proper punishment ensures the security and safety of the

base and its personnel from the dangers created by Defendants’ actions.

                              3. Damages

       The seriousness of Defendants’ crimes is further reflected by the damages the

United States Navy suffered. The damages inflicted by Defendants on the base and

base property exceeded $30,000. See, e.g., Kelly PSR at 6. Repair for the Limited

Area cost $1,341; removal of graffiti from the missile display was $417.66; removal

of graffiti from the Engineering Services Building was $1,190.96; and labor and

materials cost $30,553.89 for a total loss of $33,503.51. See, e.g., Kelly PSR Add. at

3.

                              4. Disrespect for the Law

       Defendants could have protested nuclear weapons without running afoul of

the criminal laws. They specifically could have protested at Kings Bay without

violating the laws for which they were convicted. For example, protests are

permitted at Bancroft Memorial, which is located on Kings Bay, but just outside of

the perimeter fencing. (Doc. 411 at 57). Furthermore, at the pre-trial hearings,

Government witnesses explained that the base commander has authority to approve

protests both inside and outside of the perimeter fencing. (Doc. 411 at 55). In fact,

the base commander has approved protests on base property in the past. (Doc. 411

at 55). The Pax Christi group, a Catholic peace organization, regularly holds

candlelight vigils on Kings Bay on New Year’s Eve. (Doc. 411 at 13-14). It also

routinely asks for permission to hold vigils at the Bancroft Memorial. (Doc. 411 at


                                          14
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 15 of 23



13-14). Nothing in Defendants’ testimonies indicates that they could not have

protested at Bancroft Memorial instead of behind the perimeter fencing. Nor did

Defendants testify that they were religiously prohibited from asking for permission

to protest “or that their religious beliefs would have been burdened by asking for

permission.” (Doc. 411 at 56). Notably, Hennessy and Colville testified that they

could have protested on an area of the base set aside by base command. (Doc. 411

at 56). McAlister testified that she would have given “prayerful consideration” to

this option, and O’Neill stated that he found the idea of an approved protest

“interesting” and wanted to “hear more about it.” (Doc. 313 at 142, 168). Moreover,

Kelly conceded that “perhaps [he] could have been persuasive in other ways that

were not exhausted.” (Doc. 316 at 151-152).

      Although Defendants could have acted through a Government-approved

protest, clearly they decided not to ask. O’Neill testified that “in order to get some

attention to [their] issue, [they] had to do something spectacular” to g[e]t the

attention of the [G]overnment.” (Doc. 313 at 169-170). What is more, according to

Kelly, Defendants’ protest did not end with their actions at Kings Bay. He

explained that these criminal proceedings provide a continuation of their protest

and an additional opportunity to spread their message. (Doc. 411 at 31).

Accordingly, Defendants have blatantly disrespected the law. They endangered

themselves and Kings Bay under the guise of protest when more peaceful avenues

of relief were available and continue to engage in such protest by way of the courts.

This Court should give such disrespect due consideration in imposing sentence.


                                          15
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 16 of 23



                              5. No Remorse

      Defendants have shown no remorse for their crimes. This Court should

consider their lack of remorse in assessing the seriousness of their conduct before

imposing sentence. At trial, Kelly asserted that he was justified in his actions and

that he had a moral imperative to commit the instant offense. Similarly at trial,

O’Neill testified that he was justified in his actions and had a moral imperative to

commit the crimes. During her testimony, Grady stated that she did not believe

that her actions caused damage or destruction to the property at the base or that

she did anything wrong. Most importantly, on October 24, 2019, following their

guilty verdicts, Defendants continued to express their belief that their actions were

justified. For example, Hennessy stated that “the efficiency of the state can never

be underestimated . . . we are called to keep trying and we will do this together.”

Hennessy PSR Add. at 5. Trotta echoed, “Keep on keeping on. Resist.” Trotta PSR

Add. at 4. Thus, Defendants have shown no remorse or appreciation for the

seriousness of their offense. Only a prison sentence within the guideline range

would promote respect for the law.

                      ii. Under § 3553(a)(2)(B) and (C), Government’s
                          sentencing recommendation would deter criminal
                          conduct and protect the public from further crimes.

      According to the commentary in the sentencing guidelines, general

deterrence of criminal conduct dictates that a clear message be sent to society that

repeated criminal behavior will aggregate the need for punishment with each

recurrence. See generally United States v. Spraggins, 868 F.2d 1541, 1543 n.1 (11th


                                          16
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 17 of 23



Cir. 1989) (citing Guidelines § 4A introductory comment). “Defendants agreed that

their criminal history includes many protest-related arrests, prosecutions, and,

occasionally, convictions.” (Doc. 411 at 10 n.9). However, they continue to

vandalize Government property believing that their religious beliefs outweigh the

law. They have continued the same course of criminal conduct in the name of

religion and their criminal behavior has not been deterred by their prior criminal

sentences. Therefore, given their criminal history and non-compliance with

previous sentences for similar crimes, this Court should sentence Defendants to a

term of imprisonment within the guideline range. Any less punishment encourages

similar behavior from others and places military security forces at risk.

                              1. Prior Similar Convictions

      Each defendant has at least one prior conviction relating to similar criminal

conduct. Kelly has a total of ten prior criminal convictions relating to similar

conduct. Kelly PSR at 8-15. The instant conviction is his 11th conviction in which

he has committed an offense of trespassing and/or destruction of property in the

name of faith. Kelly PSR Add. at 3. It is O’Neill’s seventh such conviction. O’Neill

PSR Add. at 4. Colville has similarly continued the same course of conduct.

Colville Sent. Rec. at 2. He has eight prior convictions relating to similar conduct.

Colville PSR at 8-10. Grady has 11 prior convictions involving similar conduct.

Grady PSR at 5. Her previous criminal conduct has spanned a period of

approximately 35 years and she remains undeterred by previously imposed

sentences. Grady Sent. Rec. at 2. Trotta has five convictions from April 23 2003 to


                                          17
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 18 of 23



June 6, 2017 relating to the same conduct. Trotta PSR at 9-10. Finally, Hennessy

has at least three prior convictions for similar crimes while McAlister has nine.

Hennessy PSR at 7-8; McAlister PSR at 9-11.

                              2. Noncompliance

      What is more, Defendants’ crimes have been undeterred by previously

imposed sentences to probation and supervised release. For example, after his first

conviction, Kelly’s supervised release was revoked on December 10, 1997 after he

told his probation officer that he would not comply with conditions of his

supervision. Kelly PSR at 8. On August 6, 1996, Kelly refused to let his probation

officer into his home and refused to submit to a drug test. Id. After his second

conviction, on May 5, 1997, Kelly sent a letter to the court stating that he and his

co-defendants would not cooperate with any sentence of restitution or fines. Id. at

9. He specifically informed the court that, “We will not cooperate with attempts to

curb our nonviolent peacekeeping once we are released.” Id. at 10. After his third

conviction, Kelly similarly informed the court that he would refuse to comply with

any sentence that included supervision, fines, or compulsory community service. Id.

After his ninth and tenth convictions, Kelly, as indicated after previous convictions,

failed to report to his probation officer following release from federal custody. Id. at

15. Notably, Kelly committed the instant offense while under sentence in the

Western District of Washington. Id. Likewise, after his first conviction on May 7,

1997, Colville refused to pay restitution and refused to obtain gainful employment

to pay the restitution.


                                           18
     Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 19 of 23



       Consequently, Defendants’ criminal history, which consists of repeated

similar conduct and noncompliance with non-custodial punishment, shows that the

only just punishment for their crimes is prison time within the advisory guideline

range. Such punishment serves as both general deterrence to others and specific

deterrence to protect society from Defendants’ further crimes.

                d. No Home Confinement

       Kelly is 71 years old. Kelly PSR a 3. Colville is 58, Grady is 61, Hennessy is

64, McAlister is 80, O’Neill is 64, and Trotta is 57. Colville PSR at 3; Grady PSR at

4; Hennessy PSR at 3; McAlister PSR at 4; O’Neill PSR at 4; Trotta PSR at 4. It is

expected Defendants will argue that due to their age and the recent COVID-19

outbreak, they should be sentenced to home confinement.10 However, Defendants

have not thus far provided the Government with any authority or relevant facts to

warrant this variance from the advisory guidelines. Importantly, the Court need

not sentence Defendants to home confinement for reasons related to COVID-19

because the Department of Justice is mindful of the concerns it has created.

       On March 26, 2020, the Attorney General issued a memorandum to the

Director of the Bureau of Prisons (“BOP”) to ensure that, in light of the COVID-19

pandemic, BOP utilizes home confinement, where appropriate to protect the health

and safety of BOP personnel and those in BOP’s custody.11 BOP will grant home




10McAlister has already served at least 17 months in pre-trial detention. McAlister
PSR Add. at 5. Therefore, as referenced above, the Government asks that her
sentence of imprisonment under the advisory guidelines be “time served.”

                                          19
     Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 20 of 23



confinement when it determines that, based on the totality of the circumstances for

each individual inmate, that transfer to home confinement is not likely to increase

the inmate’s risk of contracting COVID-19. Additionally, as part of BOP’s

assessment, BOP does consider the age and vulnerability of the inmate to COVID-

19 in accordance with guidelines from the Centers for Disease Control (“CDC”).

Should home confinement be deemed appropriate for individual inmates, BOP

processes them for transfer as expeditiously as possible. Moreover, in response to

the pandemic, BOP has taken significant measures to protect the health of the

inmates in its charge. Notably, many inmates will be safer in BOP facilities where

the population is controlled and where doctors and medical care are readily

available.

       Although it may seem more efficient for this Court to impose a sentence of

home confinement when that is a decision BOP may ultimately make, the

seriousness of Defendants’ conduct coupled with the need for deterrence and

protection of the community from Defendants’ further crimes outweigh any

speculative concerns regarding their alleged medical care under § 3553(a)(2)(D).

Cubero, 754 F.3d at 892 (“When deciding upon a sentence, the district court must

evaluate all of the § 3553(a) factors but can attach ‘great weight’ to one factor over




11The BOP’s statutory authority to transfer prisoners to home confinement rests in
18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541. The BOP’s policy and procedures
regarding home confinement are outlined in BOP Program Statement 7320.01,
Home Confinement and BOP Operations Memorandum, Home Confinement under
the First Step Act, both of which are available on www.bop.gov via the Resources
Tab.
                                          20
     Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 21 of 23



others.”) (quoting United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009)).

Here, after two years of planning, Defendants unlawfully entered and vandalized a

military naval installation instead of pursuing lawful avenues of protest. They have

committed the same crimes time and again for which they have shown no remorse

and have not even complied with non-custodial sentences. The Government has

compelling interests in protecting against unauthorized access to sensitive military

areas by individuals who have no security clearances, no-base provided supervision,

and who have expressed their desire to impact military operations. Accordingly, the

only just punishment for Defendants is imprisonment within the advisory guideline

range. Any other sentence risks the United States’ national security.12




12In light of COVID-19, the Government would not object to a delayed surrender
date.
                                      21
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 22 of 23



                                   IV.   CONCLUSION

      For the reasons set out above, this Court should follow the Government’s

Sentencing Recommendation.

                                              Respectfully submitted,

                                              BOBBY L. CHRISTINE
                                              UNITED STATES ATTORNEY

                                              s/ Karl I. Knoche

                                              Karl I. Knoche
                                              Assistant United States Attorney
                                              Georgia Bar No. 426624

                                              s/ E. Gregory Gilluly, Jr.

                                              E. Gregory Gilluly, Jr.
                                              Assistant United States Attorney*
                                              Tennessee Bar No. 019397

                                              s/ Channell V. Singh

                                              Channell V. Singh
                                              Assistant United States Attorney
                                              Georgia Bar. No. 216540


22 Barnard Street, Suite 300
Savannah, Georgia 31401
Telephone: (912) 652-4422
Facsimile: (912) 652-4991
E-mail: channell.singh@usdoj.gov




                                         22
   Case 2:18-cr-00022-LGW-BWC Document 824 Filed 05/12/20 Page 23 of 23



                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (ANEF@) which was generated as a

result of electronic filing in this Court.

       This 12th day of May 2020.


                                             Respectfully submitted,

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY

                                             s/ Channell V. Singh

                                             Channell V. Singh
                                             Assistant United States Attorney
                                             Georgia Bar No. 216540


22 Barnard Street, Suite 300
Savannah, Georgia 31401
Telephone: (912) 652-4422
Facsimile: (912) 652-4991
E-mail: channell.singh@usdoj.gov




                                              23
